Citation Nr: 1118978	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-36 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a gum disorder manifested as bleeding gums, to include as secondary to the service connected post traumatic stress disorder and its associated symptoms of bruxism (grinding of the teeth).


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had active service from January 1998 to May 1998, May 2001 to October 2001 and from November 2002 to October 2003.
This case comes before the Board of Veterans' Appeals (Board) from a rating decision of May 2009 from the Regional Office (RO) of the Department of Veterans Affairs (VA), in Lincoln, Nebraska, which denied these claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand of this matter is necessary to afford proper development of the appellate issues.  

The Veteran contends service connection is warranted for bilateral knee disorders and a gum disorder manifested by bleeding.  The knee disorder is alleged to have begun in active service around 2001.  The Veteran reports having received injections to treat his knees in 2003 while serving in Bosnia.  He has submitted lay statements in July 2009 from fellow service members who confirmed that they were aware he had knee problems in 2003.  One of them indicated that he too had knee problems and that he and the Veteran both got injections.  An internal note from a DRO indicates that further investigation confirmed that the individual who reported getting knee injections with the Veteran did indeed serve with the Veteran and that he was treated for knee problems as he stated.  However the available service treatment records are silent for any knee problems for the Veteran.

With regard to the gum condition, the Veteran essentially is alleging that his condition manifested as bleeding gums is due to trauma brought about by service-connected PTSD with bruxism.  He alleges that he grinds his teeth during his sleep due to PTSD nightmares.  
A review of the claims file suggests that complete service treatment records and dental records have yet to be obtained.  While some records are in the claims file, they primarily consist of some photocopied service treatment records, mostly reports of examinations and reports of medical history and some records surrounding possible heart complaints that were determined to be anxiety symptoms.  These records do not appear to have been obtained from the National Personnel Records Center (NPRC), but were marked as obtained from "NETAA."  The only records thus far requested and obtained from the NPRC are service personnel records obtained in conjunction with his PTSD claim in 2003.  

The Board notes that an unfavorable opinion regarding the etiology of the Veteran's claimed gum disorder is on file in the report of a VA dental examination dated in April 2009.  This unfavorable opinion was based largely on the fact that no service dental records are of record.  A review of the record reflects that so far no attempts have been made to obtain service dental records.  Furthermore the examiner appears to be speculating as to the cause of the Veteran's bruxism itself, despite the fact that the RO has essentially conceded that his bruxism is related to his PTSD when the RO granted service connection for PTSD with bruxism in May 2009.  

The Board finds that the matter should be sent for another opinion regarding the question of whether the claimed gum condition involving bleeding is caused or aggravated by service or service-connected PTSD with bruxism.  The Court has held that service connection can be granted for disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  To the extent that the gum disorder is alleged to be secondary to the service connected PTSD (and its associated symptoms including bruxism), the question of aggravation must be further addressed. 

With regard to the knee disorders, the Board notes that while there is lay evidence indicating that the Veteran received injections for his knees while serving in Bosnia in 2003, records have not be obtained to show such treatment.  Documents from May 2009 and June 2009 indicate that the Veteran contacted the VA requesting inoculation records, and that he received a response indicating that VA had no such records.  They recommended that he contact his unit to obtain these records.  The Board again notes that it does not appear that complete service treatment records have been obtained, nor has the NPRC itself been contacted for such purposes.  Moreover, no VA examination has been conducted to address the etiology of his current knee problems.  The Board notes that the lay evidence does suggest he obtained injections for his knees in service, although there is no medical evidence to confirm the nature of the knee problems, if any.  An examination is in order to address this matter.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding service medical records, dental records and reports of examinations from the National Personnel Records Center and should contact any other potential storage facilities noted in M21-1, Part III, 4.01, if necessary, regarding any possible records relating to treatment for the disorders the Veteran has claimed on appeal.  All records and other relevant information are to be made part of the claims folder.  If the records cannot be obtained, this should be noted in the claims folder, and the Veteran should be notified as to the unavailability of such records and of alternative sources of records as set forth in M21-1.

2.  The AOJ should request that the Veteran identify the names, addresses, and dates of treatment for all medical and dental care providers, VA and non-VA, inpatient and outpatient, who may possess additional records referable to diagnosis and treatment for his claimed bilateral knee disorders and his gum condition since service.  The Veteran should provide all necessary written releases for these records.  If any of the identified records cannot be obtained, notify the Veteran of such and describe the efforts used in requesting these records.  

3.  Following completion of the above, the AOJ should schedule the veteran for a VA orthopedic examination to determine the nature and likely etiology of his claimed bilateral knee disabilities.  The claims folder must be made available to the examiner prior to the examination, and the examiner should acknowledge such review of the pertinent evidence in the examination report.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should address the following:  Does the veteran have any current, chronic left knee or right knee disability?  If so, is it at least as likely as not that any left knee or right knee disorder began in service or became manifest to a compensable degree within one year of service?  In answering these questions, the examiner must consider all service medical records, any and all post-service medical records, and lay evidence regarding his receipt of injections for his knees in 2003.  Any opinion offered should include an explanation of supporting comprehensive rationale based on sound medical principles and facts.

4.  After completion of the above, the AOJ should forward the claims file to the examiner who conducted the April 2009 examination of the gums (if possible) for an addendum opinion.  If the examiner who provided the examination of April 2009 is no longer available, the claims file should be forwarded to the appropriate specialist, following a review of the complete records on file.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner prior and pursuant to conduction and completion of the examination, and the examination report must be annotated in this regard.  The examiner is requested to review the pertinent medical records, to examine the appellant, and to provide a written opinion as to the presence, etiology and onset of his claimed gum condition.  Specifically the examiner should give an opinion whether the veteran has a current gum disorder, and if so, indicate the following: 

(a) Whether it is at least as likely as not that such gum disorder(s) began in service or, if not,

(b) Whether it is at least as likely as not that such gum disorder(s) is being caused, or aggravated beyond natural progression, by his service-connected PTSD with symptoms that include bruxism.  If another examination is necessary, one should be provided.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. 

5.  After completion of the above development, and review of any additional evidence obtained on remand, the AOJ should readjudicate the veteran's claims.  If any benefit sought remains denied, the appellant and his representative should be provided with a supplemental statement of the case, which includes the provisions of 38 C.F.R. § 3.310 (2010) regarding the secondary service connection issue.  They should be afforded an opportunity to respond before the case is returned to the Board for further review.

The purposes of this remand are to comply with due process of law and to further develop the veteran's claims.  No action by the veteran is required until he receives further notice; however, the veteran is advised that failure to cooperate by reporting for examination may result in the denial of the claims. 38 C.F.R. § 3.655 (2010).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition warranted in this case, pending completion of the above.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


